Citation Nr: 1547747	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  95-29 187	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a jaw disability. 

3.  Entitlement to a rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

R. Williams, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to April 1984.  A January 1986 Administrative Decision found that the period of service from October 19, 1979, to April 13, 1984, was terminated under conditions which preclude the payment of Department of Veterans Affairs (VA) benefits. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 1995 and June 2007 rating decisions of a VA Regional Office (RO) in Montgomery, Alabama.  

The May 1995 decision reopened and denied a claim for service connection for a low back disability and denied service connection for a jaw disability.  By a February 1997 decision, the Board found that new and material evidence had been submitted to reopen a claim for service connection for a low back disability.  The Board remanded both the claims for service connection for a low back disability and a jaw disability for further development in February 1997,  August 2000, and September 2007.

In October 2009, the Board denied the Veteran's claims for service connection for a low back disability and a jaw disability.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, an August 2010 Order of the Court vacated the decision denying the claims and remanded the claims for readjudication in accordance with the Joint Motion for Remand.  The Board again remanded those claims in June 2011.

Regarding the claim for an increased rating for PTSD, the June 2007 rating decision continued the 10 percent rating for PTSD.  In June 2011, the Board denied the Veteran's claim for a rating higher than 10 percent for PTSD.  The Veteran appealed the Board decision to the Court.  Pursuant to a Joint Motion for Remand, a January 2012 Order of the Court vacated the decision denying the claim for an increased rating for PTSD and remanded the claim for readjudication in accordance with the Joint Motion for Remand.  In a separate November 2012 decision, the Board remanded the claim for an increased rating for PTSD.  The Veteran was afforded a VA examination in November 2012.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on VBMS and the "Virtual VA" system to ensure a complete assessment of the evidence.

The claims file includes additional evidence including private treatment records and lay statements added subsequent to the issuance of the most recent supplemental statement of the case; however, this evidence is either duplicative of evidence already on record or was accompanied by a waiver Agency of Original Jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2015).  

(The issues of whether new and material evidence has been submitted to reopen a claim for service connection for anxiety disorder with depressive features; and entitlement to service connection for impotency, an esophagus disability, hair loss on upper legs, epidermal lesions on the back, nerve damage to the left lower extremity, nerve damage to the right lower extremity, a respiratory disability, insomnia/sleep disturbances, headaches with dizziness and nausea, and a gastrointestinal disability; are the subjects of a separate Board Decision.) 

The issues of entitlement to service connection for a low back disability and jaw disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



	(CONTINUED ON NEXT PAGE)


FINDING OF FACT

The Veteran's PTSD has been manifested by symptoms productive of functional impairment more nearly approximates occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In regards to the increased rating claim being decided herein, VA issued the Veteran a VCAA notice which informed him of the evidence generally needed to support a claim for an increased rating in March 2007.  Therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded a VA PTSD examination in November 2012.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The November 2012 examination report reflects that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

All relevant documentation, including VA and private treatment records, has been secured.  All relevant facts have been developed.  There remains no issue as to the substantial completeness of the Veteran's claims decided below.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above. 

Disability Ratings Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2015).  Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).   

The Veteran's service-connected PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Ratings are assigned according to the manifestation of particular symptoms.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118. 

Under the provisions for rating psychiatric disorders, disability, a 10 percent disability rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  A 30 percent disability rating requires evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships).  Id. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, supra.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

According to DSM-IV, a GAF score of 71-80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors, and result in no more than slight impairment in social, occupational, or school functioning.  A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." Id.  

The Board must assess the competency, credibility and probative weight of the relevant evidence, both lay and medical, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000). 

Analysis

The Veteran, through his representative, contends that his disability warrants a 50 percent evaluation, or at a minimum, 30 percent.  Specifically, he contends that his symptoms more closely approximate a 50 percent disability rating.  See May 2015 Written Brief Presentation.  

The Veteran was afforded a VA examination in November 2012.  At that time the examiner noted that the Veteran continues to struggle with his PTSD.  He reported several additional stressors and the examiner stated that  it appeared that the Veteran's PTSD symptoms were more severe than was the case in the past.  Specifically, the symptoms noted included anxiety, chronic sleep impairment, flattened affect, disturbance of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or worklike setting.  The examiner further remarked that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The examiner also noted that the Veteran had received psychiatric treatment in prison since he was incarcerated ( beginning approximately 14 years prior to the November 2012 VA examination), but that his psychotropic medication regimen was discontinued several years prior to the interview.  According to the November 2012 VA examination report, the Veteran's GAF score at that time was 45; however, the examiner determined that the severity of the service-connected PTSD alone warrants a GAF score of 68.  The examiner specifically noted that the Veteran had additional diagnoses including pedophilia and personality disorder, not otherwise specified; but that it was possible to differentiate which symptoms were attributable to his service connected PTSD.  

Lastly, the November 2012 VA examiner noted that the Veteran's PTSD symptoms affect but do not preclude his ability to recall and follow instructions to the extent allowed by his physical status and that his symptoms affect, but do not preclude, his ability to interact with his coworkers and customers in a standard employment setting.  The examiner concluded that the Veteran's PTSD symptoms affect, but do not preclude his ability to tolerate stressors to which he would inevitably be exposed in a standard workplace, and that he did not believe that the Veteran's PTSD symptoms prevented him from maintaining employment.  

As noted by the VA examiner, medical records from the Easterland Correctional Facility reflect that the Veteran was diagnosed with PTSD and prescribed medications including Tegretol, Celexa and Vistaril, all of which had been discontinued by on around June 2010.  Treatment records from the Easterland Correctional Facility also indicate that the Veteran suffered from depression and generalized anxiety disorder, as well as some irritability, hypervigilance, and insomnia.  It was noted on one occasion that he may appear paranoid.  Additionally, the treatment records reflect that the Veteran consistently denied thought disturbance, suicidal intent, and was not assaultive, aggressive, or seriously impulsive.  GAF scores were noted in the treatment records dated between 2010 and 2011 and range from 60 to 80.

The Veteran submitted numerous lay statements regarding his symptomatology.  Buddy statements provided from fellow inmates note that the Veteran is "jumpy" and has depressed moods, nightmares, anxiety and panic attacks.  See statements received in May 2015.  The Veteran's lay statements also indicated that he has anxiety, suspiciousness, panic attacks weekly, chronic sleep impairment, and forgets people's names.  

After carefully reviewing the evidentiary record, the Board finds that that weight of the evidence, lay and medical, demonstrates that the Veteran's PTSD manifestations most closely approximate symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  For example, the record shows that according to the 2012 VA examination report and correctional facility treatment records, the Veteran has complained of depressed and anxious mood, and sleep impairment.  The 2012 VA examination report reflects that the Veteran displayed flattened affect as well as difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances (including work or a worklike setting).  The Veteran has also reported irritability, memory loss, and panic attacks on a weekly basis.  

The weight of the evidence does not support a finding that the Veteran's PTSD was manifested by symptoms productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood prior.  The evidence does not demonstrate obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  Thus the Board further finds that weight of the evidence does not demonstrate that a 70 percent rating for PTSD is warranted.  

Rather,  the record shows that the Veteran is married and maintained relationships with his wife, son, and friends; although he is incarcerated.  Although the Veteran is unemployed because he is incarcerated, the Veteran enjoys working in wood shop.  See Easterland Correctional Facility treatment records dated in 2008 through 2010.  The Veteran was independent, alert, and oriented at all times.  On one occasion, it was noted that he may appear paranoid.  See January 2008 Easterland Correctional Facility treatment record.  However, he has not been noted to have altered mental status, illogical or incoherent speech or thought processes, or as exhibiting signs of hallucination, delusion, or mania.

Although the Veteran reported experiencing panic attacks weekly, the record does not show that the Veteran was in a near continuous state of panic that affected his ability to function independently, appropriately, and effectively.  It also did not result in disorientation.  Furthermore, no medical professional has found the Veteran to be unable to function independently or to be unable to perform activities of daily living.  The Veteran's panic attacks therefore do not rise to the level of impairment contemplated by the 70 percent rating criteria.

The Board further acknowledges that the Veteran reported irritability; however, the record does not show that the Veteran's irritability was accompanied by periods of violence or that it led to episodes of physical aggression.  As such, the record does not show that the Veteran exhibited impaired impulse control such as unprovoked irritability with periods of violence, as contemplated by the 70 percent rating criteria.  He also interacted appropriately with health care providers and VA examiners at all times and maintained a relationship with his spouse and friends.  Thus, he did not demonstrate an inability to establish and maintain effective relationships, as contemplated under the 70 percent rating criteria.  In view of the evidence as a whole, the Board concludes that the Veteran's symptomatology does not rise to the level of impairment contemplated by the 70 percent rating criteria.

Furthermore, other GAF scores of record have ranged from 60 to 80, reflecting no more than moderate symptoms.  Although the VA examiner noted that the Veteran's GAF score was 45, he further explained that the Veteran's PTSD alone, in the absence of non-service connected psychiatric diagnoses warranted a score of 68.  The Board notes the Veteran's GAF scores are only one component of her overall disability picture; however the GAF scores ranging between 60 to 80 and the clinical findings, including the Veteran's reported symptoms are most consistent with a disability rating no higher than 50 percent.

The Board finds that the Veteran's psychiatric symptomatology considered as a whole, as described above, most closely corresponds to the 50 percent rating criteria in terms of severity, frequency and duration. Vasquez-Claudio, 713 F.3d at 117. Therefore, a rating of 50 percent for the PTSD, but no higher is warranted. See 38 C.F.R. § 4.7. 

The Veteran's representative specifically noted that the November 2012 VA examination report reflects that a rating of 50 percent is warranted.  The Veteran has not argued that he is entitled to a higher rating.  As discussed above, the clinical evidence of record supports a finding that a rating of 50 percent, but no higher.  With respect to any claim for entitlement to a disability rating in excess of 50 percent for PTSD, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the PTSD for any part of the rating period on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Evaluations in excess of those assigned are provided for manifestations and symptoms of PTSD, but the evidence reflects that those manifestations and symptoms are not present in this case.  

The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  The Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria. Mauerhan at 443.  All the impairment and symptoms shown on the record during the period on appeal are either explicitly part of the schedular rating criteria or like or similar to examples or symptoms in the schedular rating criteria.  The Veteran's PTSD symptoms noted and degree of social and occupational impairment are part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  In the absence of exceptional factors associated with the PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  There are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

There is nothing in the record to indicate that this service-connected disabilities on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is unemployed as he is incarcerated.  Nonetheless, the November 2012 VA examiner stated that PTSD symptoms affect, but do not preclude the Veteran's ability to tolerate stressors to which he would inevitably be exposed in a standard workplace and that he did not believe that the Veteran's PTSD symptoms prevented him from maintaining employment.  Thus, the Board finds that an inferred claim for TDIU has not been raised by the record as there is no evidence of record of unemployability due to the Veteran's service-connected PTSD, and the Veteran has not asserted TDIU.


ORDER

Entitlement to an initial rating of 50 percent, but no higher, for PTSD is granted.


REMAND

In 2012, the Board remanded the Veteran's claims for service connection for a low back disability and a jaw disability for an addendum opinion and examination, respectively.   As noted in the prior Board Remand, the Veteran was afforded a  January 2006 VA examination, a September 2007 VA addendum opinion, and an April 2008 addendum opinion, regarding the Veteran's low back disability.  However, the VA examiner did not provide a rationale for the 2008 opinion and the lack of a rationale to the VA examiner's opinion regarding whether the Veteran's spina bifida occulta was aggravated by service renders the April 2008 VA opinion inadequate because of the failure to provide the complete opinion requested in the prior Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

With respect to the Veteran's claim for service connection for a jaw disability, an October 2005 VA dental opinion was provided, but the VA examiner was unable to declare with absolute certainty whether any current jaw condition existed.  The Board subsequently remanded the claim in September 2007 to schedule the Veteran for a VA examination for his jaw disability. It appears that the RO attempted to provide the Veteran with a medical examination at a VA facility in January 2008, but state prison officials would not permit him to leave to attend the examination. The evidence also indicates that VA requested to perform the examination at the prison, but was informed that the prison system could not accommodate the Compensation and Pension Record Interchange system.  

Pursuant to the November 2012 Board Remand, the RO attempted to provide the Veteran with VA examinations or have a disability benefits questionnaire (DBQ) completed regarding the claimed disabilities.  However, according to a note in the claims file, the RO contacted the correctional facility to arrange for audio, leg, knee, seizure, and PTSD examinations.  It was determined that the correctional facility could not transport the Veteran to a VA facility, would not allow a VA examiner access to the correctional facility to conduct an examination, and that due to their workload, and that a medical professional that cares for the inmates would not be able to focus on one inmate for an extended period of time.  However, the Veteran's representative asserted that according to a different contact person, Ms. P., the correctional facility can accommodate VA coming to their facility to perform exams on the Veteran's back and jaw.  See December 2014 email, also included in the May 2015 correspondence.  See also, June 2014 Report of General Information.  There is no indication that VA attempted to contact Ms. P.  Additionally, regarding the Veteran's back disability, the November 2012 Board Remand requested an addendum opinion, and a VA examination, only if deemed necessary.  Thus, the Board finds that another remand for an addendum opinion and examination(s) is necessary in order to fairly decide the merits of the Veteran's claims and to perform the complete actions requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the VA examiner who provided the January 2006 and April 2008 opinions to determine whether there is any relationship between any current low back disability and his period of active service.  If that examiner is not available, please forward this request to another examiner.  No further examination of the Veteran is necessary unless the examiner determines otherwise.  The examiner must review the entire claims file and the examination report should note that review.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's spina bifida occulta was aggravated (increased in severity beyond the natural progression of the disease) during his period of service from February 1968 to October 1979 as a result of a fall from a tower in May 1970 or a slip in a truck in July 1974.  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.  The rationale for any opinions expressed must be provided.  

2.  Schedule the Veteran for a VA examination to determine whether there is any relationship between any current jaw disability and his period of active service.  Contact the appropriate contact, to include Ms. P. (See December 2014 email included in May 2015 correspondence), to arrange for examination of the Veteran at a VA facility or at the correctional facility, or at another facility deemed appropriate.  If examination of the Veteran is not feasible, or the request is refused, a note to that effect should be placed in the claims folder.  

The examiner must review the entire claims file and the examination report should note that review.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current jaw disability is etiologically related to any incidents of the Veteran's period of active service from February 1968 to October 1979, including his in-service treatment for complaints of jaw pain and a July 1975 traffic accident. The examiner must consider lay statements regarding in-service occurrence of an injury. Dalton v. Nicholson, 21 Vet. App. 23 (2007).  If necessary, the examiner should reconcile the opinion with the other medical opinions of record. The rationale for any opinions expressed must be provided. 

3.  Then, readjudicate the claims.  If the decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


